Title: General Orders, 26 June 1777
From: Washington, George
To: 



Head-Quarters, Middle-Brook, June 26th 1777.
Japan.Jamaica. Jamestown.


The troops are to complete three days provisions of bread and flour, as soon as possible; and but one day’s provision of flesh, if it be fresh, or three days provisions of salt meat; if to be had, and to hold themselves in readiness to march at a moment’s warning—They will lodge themselves in the best manner they can this night, near the gaps of the mountains—From every gap, proper picquets are to be posted and patroles sent out during the night.
